
	
		I
		112th CONGRESS
		1st Session
		H. R. 301
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2011
			Mr. Forbes introduced
			 the following bill; which was referred to the
			 Committee on Science, Space, and
			 Technology
		
		A BILL
		To ensure the energy independence of the United States by
		  promoting research, development, demonstration, and commercial application of
		  technologies through a system of grants and prizes on the scale of the original
		  Manhattan Project.
	
	
		1.Short titleThis Act may be cited as the
			 New Manhattan Project for Energy
			 Independence.
		2.DefinitionsIn this Act—
			(1)CommissionThe
			 term Commission means the Commission established under section
			 7.
			(2)ResearchThe
			 term research includes research on the technologies, materials,
			 and manufacturing processes required to achieve the goals described in section
			 3.
			3.Goals
			(a)In
			 generalThe purpose of this
			 Act is to enable the achievement of each of the following goals:
				(1)Vehicle fuel
			 efficiencies and alternative fuel sourcesDevelopment and manufacturing of a plug-in
			 hybrid vehicle, alternative fuel vehicle, electric vehicle, hydrogen fuel cell
			 vehicle, or other alternative technology vehicle—
					(A)that is not more
			 than 10 percent more expensive than a comparable model vehicle of the same
			 model year;
					(B)with—
						(i)equal
			 acceleration, horsepower, and top speed performance; and
						(ii)not
			 more than 20 percent reduction in cargo space,
						as
			 compared to a comparable model vehicle of the same model year;(C)that meets or
			 exceeds Federal safety standards;
					(D)that can travel at
			 least 750 miles between refueling; and
					(E)in the case of a
			 gasoline-powered vehicle, that can travel at least 70 miles per gallon of
			 gasoline.
					(2)Green
			 BuildingsDevelop and build an energy efficient residential or
			 commercial building that—
					(A)uses no more than
			 50 percent of the energy of the average new building of similar size and
			 type;
					(B)costs no more than
			 15 percent more to construct than the cost of a building of similar size and
			 type; and
					(C)can be effectively
			 reproduced in a variety of climate environments found in the United
			 States.
					(3)Solar
			 PowerConstruction of a large scale solar thermal power plant or
			 solar photovoltaic power plant capable of generating 300 megawatts or more at a
			 cost of 10 cents or less per kilowatt-hour when all capital and operating
			 expenses are calculated into the cost.
				(4)BiofuelsDevelopment
			 and production of a biofuel that, when mass produced, does not exceed 105
			 percent of the cost for the energy equivalent of unleaded gasoline when all
			 capital and operating expenses are calculated into the cost of the
			 biofuel.
				(5)Carbon
			 sequestrationDevelopment and
			 implementation of a carbon capture and storage system for a large scale
			 coal-burning power plant that does not increase operating costs more than 15
			 percent compared to a baseline design without carbon capture and storage while
			 providing an estimated chance of carbon dioxide escape no greater than 1
			 percent over 5,000 years.
				(6)Nuclear
			 WasteDevelopment of
			 both—
					(A)a validated
			 process for remediation of the radioactive waste form so it is no longer
			 harmful to the health or welfare of the environment or individuals for a period
			 to be determined by the Commission, which shall be not less than 5,000 years;
			 and
					(B)a model that
			 accounts for all the effects of nuclear waste in that process.
					(7)Nuclear
			 FusionDevelopment of a sustainable nuclear fusion reaction
			 capable of providing a large-scale (greater than 300 megawatts), sustainable
			 source of electricity for residential, commercial, or government
			 entities.
				(b)Amendment of
			 goalsThe Secretary of Energy
			 may amend a goal described in subsection (a) pursuant to a recommendation from
			 the Commission under section 7(b)(5), or on his own initiative, if such
			 amendment serves the purpose of achieving the goal of United States energy
			 independence through the development of technologies that lead to the
			 widespread adoption of improvements that increase energy supply or energy
			 efficiency.
			4.Summit
			(a)In
			 generalNot later than 60
			 days after the date of enactment of this Act, the President shall convene a
			 summit that includes—
				(1)the principal
			 advisors and directors of all programs in the Federal Government related to the
			 achievement of the goals described in section 3;
				(2)the members of the
			 Commission; and
				(3)leading
			 researchers at the Federal laboratories and representatives of private sector
			 partners engaged in the production and manufacturing of technologies necessary
			 to achieve the goals described in section 3.
				(b)PurposeThe
			 summit shall be for the purpose of reviewing the progress and promise for each
			 of these technologies, the interrelationship of these technologies to each
			 other, and additional funding resources needed to accelerate the progress of
			 these programs toward achieving the goals described in section 3.
			5.Grant
			 program
			(a)In
			 generalThe Secretary of Energy, in consultation with the
			 Secretary of Defense, the Secretary of Transportation, the Administrator of the
			 Environmental Protection Agency, and other Federal agencies as appropriate,
			 shall carry out a program consisting of a collaborative effort with industry,
			 government, and academia to support research, development, demonstration, and
			 commercial application activities related to achieving the goals described in
			 section 3.
			(b)GrantsSuch
			 program shall consist of grants to researchers, large and small businesses,
			 National Laboratories, institutions of higher education, or any other qualified
			 applicant, including veterans.
			(c)Limitation on
			 amountNo grant shall be made under this section in an amount
			 that exceeds 5 percent of the amount authorized under section 8(1) for prizes
			 for the achievement of the same goal.
			(d)Cost
			 SharingThe Federal share of the costs of a project for which a
			 grant is made under this section shall not exceed 15 percent.
			6.Prize
			 program
			(a)Prize
			 authority
				(1)In
			 generalThe Secretary of Energy shall carry out a program to
			 competitively award cash prizes in conformity with this section to advance the
			 research, development, demonstration, and commercial application necessary to
			 achieve the goals described in section 3.
				(2)Advertising and
			 solicitation of competitors
					(A)AdvertisingThe Secretary shall widely advertise prize
			 competitions under this section to encourage broad participation by
			 researchers, large and small businesses, institutions of higher education, and
			 any other qualified applicants, including veterans.
					(B)Announcement
			 through federal register noticeThe Secretary shall announce each
			 prize competition under this section by publishing a notice in the Federal
			 Register. This notice shall include essential elements of the competition such
			 as the subject of the competition, the duration of the competition, the
			 eligibility requirements for participation in the competition, the process for
			 participants to register for the competition, the amount of the prize, and the
			 criteria for awarding the prize, which shall include, at a minimum, the
			 achievement of one of the goals described in section 3.
					(3)Announcement of
			 prizesThe Secretary may not issue a notice required by paragraph
			 (2)(B) until all the funds needed to pay out the announced amount of the prize
			 have been appropriated.
				(b)Prize
			 categories
				(1)CategoriesThe
			 Secretary of Energy shall establish a single prize under this section for each
			 of the goals described in paragraphs (1) through (7) of section 3.
				(2)CriteriaIn
			 establishing the criteria required by this section, the Secretary—
					(A)shall consult with
			 other Federal agencies, including the National Science Foundation; and
					(B)may consult with
			 other experts such as private organizations, including professional societies,
			 industry associations, and the National Academy of Sciences and the National
			 Academy of Engineering.
					(c)EligibilityTo
			 be eligible to win a prize under this section, an individual or entity—
				(1)shall have
			 complied with all the requirements in accordance with the Federal Register
			 notice required under subsection (a)(2)(B);
				(2)in the case of a
			 private entity, shall be incorporated in and maintain a primary place of
			 business in the United States, and in the case of an individual, whether
			 participating singly or in a group, shall be a citizen of, or an alien lawfully
			 admitted for permanent residence in, the United States; and
				(3)shall not be a
			 Federal entity, a Federal employee acting within the scope of his employment,
			 or an employee of a national laboratory acting within the scope of his
			 employment.
				(d)Award
			 selection
				(1)In
			 generalThe Secretary of
			 Energy shall award prizes under this section on the basis of the criteria
			 published in the notice required under subsection (a)(2)(B), after receiving
			 the recommendations of the Commission under section 7(b)(3).
				(2)Congressional
			 notificationIf the Secretary awards a prize under paragraph (1)
			 in a manner that does not conform to the recommendations of the Commission, the
			 Secretary shall transmit a report to the Congress explaining the reasons for
			 such action.
				(e)Intellectual
			 propertyThe Federal Government shall not, by virtue of offering
			 or awarding a prize under this section, be entitled to any intellectual
			 property rights derived as a consequence of, or direct relation to, the
			 participation by a registered participant in a competition authorized by this
			 section. This subsection shall not be construed to prevent the Federal
			 Government from negotiating a license for the use of intellectual property
			 developed for a prize competition under this section.
			(f)Liability
				(1)Waiver of
			 liabilityThe Secretary of Energy may require registered
			 participants to waive claims against the Federal Government (except claims for
			 willful misconduct) for any injury, death, damage, or loss of property,
			 revenue, or profits arising from the registered participants’ participation in
			 a competition under this section. The Secretary shall give notice of any waiver
			 required under this paragraph in the notice required by subsection
			 (a)(2)(B).
				(2)Liability
			 insurance
					(A)RequirementsRegistered
			 participants in a prize competition under this section shall be required to
			 obtain liability insurance or demonstrate financial responsibility, in amounts
			 determined by the Secretary, for claims by—
						(i)a
			 third party for death, bodily injury, or property damage or loss resulting from
			 an activity carried out in connection with participation in a competition under
			 this section; and
						(ii)the
			 Federal Government for damage or loss to Government property resulting from
			 such an activity.
						(B)Federal
			 government insuredThe Federal Government shall be named as an
			 additional insured under a registered participant’s insurance policy required
			 under subparagraph (A) with respect to claims described in clause (i) of that
			 subparagraph, and registered participants shall be required to agree to
			 indemnify the Federal Government against third-party claims for damages arising
			 from or related to competition activities under this section.
					(g)NonsubstitutionThe
			 programs created under this section shall not be considered a substitute for
			 Federal research and development programs.
			7.Commission
			(a)EstablishmentThere
			 shall be established the New Manhattan Project Commission on Energy
			 Independence.
			(b)FunctionsThe
			 Commission shall—
				(1)not later than 1 year after the date of
			 enactment of this Act, submit to Congress and the President a report
			 containing—
					(A)recommendations on
			 steps that must be taken in order for the United States to achieve 50 percent
			 energy independence within 10 years and 100 percent energy independence within
			 20 years; and
					(B)an assessment of
			 the impact of foreign energy dependence on United States national
			 security;
					(2)advise the
			 Secretary of Energy on the design and operation of the grant program
			 established under section 5;
				(3)make
			 recommendations to the Secretary of Energy on the design and operation,
			 including selection criteria, of the prize program carried out under section
			 6;
				(4)make recommendations to the Secretary of
			 Energy selecting participants who have achieved a goal for which a prize will
			 be awarded under section 6; and
				(5)submit
			 recommendations to Congress for any amendments to make the goals described in
			 section 3 more stringent, as appropriate because of changing circumstances, if
			 such amendments serve the purpose of achieving the goal of United States energy
			 independence through the development of technologies that lead to the
			 widespread adoption of improvements that increase energy supply or energy
			 efficiency.
				(c)MembershipThe
			 Commission shall be composed of 13 members as follows:
				(1)The Under
			 Secretary for Science of the Department of Energy.
				(2)The Administrator
			 of the Research and Innovative Technology Administration.
				(3)The Director of
			 the National Science Foundation.
				(4)The Chairman of
			 the Federal Laboratory Consortium for Technology Transfer.
				(5)The President of
			 the National Academy of Sciences.
				(6)Two members
			 appointed by the Speaker of the House of Representatives.
				(7)Two members
			 appointed by the minority leader of the House of Representatives.
				(8)Two members
			 appointed by the majority leader of the Senate.
				(9)Two members
			 appointed by the minority leader of the Senate.
				(d)Terms of
			 MembershipEach member of the Commission appointed under
			 subsection (c) (6) through (9) shall be appointed for a term of two years,
			 except that of the members first appointed, one under each of those paragraphs
			 shall be appointed for a term of one year. A member of the Commission may serve
			 after the expiration of the member’s term until a successor has taken
			 office.
			(e)VacanciesA
			 vacancy in the Commission shall not affect its powers but, in the case of a
			 member appointed under subsection (c) (6) through (9), shall be filled in the
			 same manner as the original appointment was made. Any member appointed to fill
			 a vacancy for an unexpired term shall be appointed for the remainder of such
			 term.
			(f)QuorumSeven members of the Commission shall
			 constitute a quorum.
			(g)MeetingsThe Commission shall meet at the call of
			 the Chairman or a majority of its members.
			(h)Compensation(1)Each member of the Commission shall serve
			 without compensation.
				(2)While away from their homes or regular
			 places of business in the performance of duties for the Commission, members of
			 the Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for employees of agencies under sections 5702
			 and 5703 of title 5, United States Code.
				(i)StaffSubject to rules prescribed by the
			 Commission, the Commission may appoint personnel as it considers
			 appropriate.
			(j)Applicability of
			 Certain Civil Service LawsThe staff of the Commission shall be
			 appointed subject to the provisions of title 5, United States Code, governing
			 appointments in the competitive service, and shall be paid in accordance with
			 the provisions of chapter 51 and subchapter III of chapter 53 of that title
			 relating to classification and General Schedule pay rates.
			(k)Experts and
			 ConsultantsThe Commission may procure temporary and intermittent
			 services under section 3109(b) of title 5, United States Code.
			(l)Hearings and
			 sessionsThe Commission may, for the purpose of carrying out this
			 Act, hold hearings, sit and act at times and places, take testimony, and
			 receive evidence as the Commission considers appropriate.
			(m)Powers of
			 Members and agentsAny member or agent of the Commission may, if
			 authorized by the Commission, take any action which the Commission is
			 authorized to take by this section.
			(n)Obtaining
			 Official DataThe Commission may secure directly from any
			 department or agency of the United States information necessary to enable it to
			 carry out this Act. Upon request of the Commission, the head of that department
			 or agency shall furnish that information to the Commission.
			(o)Subpoena
			 Power
				(1)In
			 generalThe Commission may issue subpoenas requiring the
			 attendance and testimony of witnesses and the production of any evidence
			 relating to any matter under investigation by the Commission. The attendance of
			 witnesses and the production of evidence may be required from any place within
			 the United States at any designated place of hearing within the United
			 States.
				(2)Failure to obey
			 a SubpoenaIf a person refuses to obey a subpoena issued under
			 paragraph (1), the Commission may apply to a United States district court for
			 an order requiring that person to appear before the Commission to give
			 testimony, produce evidence, or both, relating to the matter under
			 investigation. The application may be made within the judicial district where
			 the hearing is conducted or where that person is found, resides, or transacts
			 business. Any failure to obey the order of the court may be punished by the
			 court as civil contempt.
				(3)Service of
			 subpoenasThe subpoenas of the Commission shall be served in the
			 manner provided for subpoenas issued by a United States district court under
			 the Federal Rules of Civil Procedure for the United States district
			 courts.
				(4)Service of
			 processAll process of any court to which application is made
			 under paragraph (2) may be served in the judicial district in which the person
			 required to be served resides or may be found.
				(p)Federal Advisory
			 Committee ActSection 14 of
			 the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the
			 Commission.
			8.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Energy—
			(1)for the period
			 encompassing fiscal years 2012 through 2021—
				(A)$500,000,000 for
			 awarding the prize under section 6 for meeting the goal described in section
			 3(1);
				(B)$250,000,000 for awarding the prize under
			 section 6 for meeting the goal described in section 3(2);
				(C)$250,000,000 for awarding the prize under
			 section 6 for meeting the goal described in section 3(3);
				(D)$1,000,000,000 for awarding the prize under
			 section 6 for meeting the goal described in section 3(4);
				(E)$1,000,000,000 for awarding the prize under
			 section 6 for meeting the goal described in section 3(5);
				(F)$1,000,000,000 for awarding the prize under
			 section 6 for meeting the goal described in section 3(6);
				(G)$10,000,000,000 for awarding the prize
			 under section 6 for meeting the goal described in section 3(7); and
				(H)$10,000,000,000
			 for carrying out the grant program under section 5; and
				(2)such sums as may
			 be necessary for carrying out this Act for subsequent fiscal years.
			
